Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 03/26/2020.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 02/03/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0170138 to Blevins et al. (hereafter “Blevins”) and US 2007/0280285 to Vanderah et al. (hereafter “Vanderah”) in further view of US 2008/0031139 to Muro et al. (hereafter “Muro”)

As per claim 1, Blevins discloses a control system comprising: 
one or more field devices configured to perform at least one of  acquisition of data for control of a plant and operation of the plant (FIGs. 2 and 6; paragraphs 0020, 0023-0024, 0027 and 0029: “As discussed above, Fieldbus communications between the shadow PID function block 70 operating within the control routine 60 and the remote field device 50 occur in an asynchronous manner such that information from the field device 50 is available to the control routine 60 asynchronously and vice versa.”);
a first control apparatus, to which a first field device included among the one or more field devices is directly connected (FIG. 2; paragraphs 0020-0023: “The control routine 60 implemented within the controller 20 may provide for overall monitoring of the field devices 48-54 directly connected to the Fieldbus bus 56 or may be configured to provide control and/or monitoring for the entire DCN 2. In operation, the control routine 60 may be configured to generate a plurality of control signals depending on the particular field devices 32-54 with which communications is occurring or which are being controlled in a particular control loop.”) [Wingdings font/0xE0] controller 20 directly connects to filed devices 50-52), comprising a first access route controller (FIGs. 1-2 and 2A: auto tuning routine) and a first control application capable of controlling the first field device (FIG. 2; paragraphs 0020-0023: control routine);
at least one second control apparatus comprising a second control application capable of controlling the first field device (FIG. 2 and 6; “the DCN 2 includes the UI 4 which may execute the control display 58 including the auto-tuning routine 76 and be communicatively coupled to the controller 20. The controller 20, in turn, executes the control routine 60 which may include the shadow function blocks 68-70 representing the actual function blocks 62-66 located throughout the process. The auto-tuning routine 76 instructs the control routine 60 to generate the perturbation signal u which is communicated in an asynchronous manner to a field device 54 and is received as the resulting the perturbation signal x.” [Wingdings font/0xE0] user interface devices including applications 58 and 76); and
a network configured to communicatively connect the first control apparatus and the second control apparatus (FIGs. 1-and 6).
Blevins does not explicitly disclose at least one second control apparatus comprising a second access route controller; and wherein the first access route controller and the second access route controller are configured to work together to control an input/output route from the first control application and the second control application to the first field device.
Vanderrah further discloses at least one second control apparatus comprising a second access route controller (paragraph 0021: “in order to gather the status and configuration data, the asset management system 36 communicates with field devices. Field server 30 and the remote process controller 26 may act as message routers directing requests for information to the appropriate field device, and likewise returning the requested information from the field device to the asset management system.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vanderah into Blevins’ teaching because it would provide for the purpose of field devices that communicate using protocols not supported by the asset management system 36 may still be accessed by the asset management system 36 by having the remote process controller 26 and/or field server 30 perform protocol translation (Vanderah, paragraph 0021).
Muro further discloses wherein the first access route controller and the second access route controller are configured to work together to control an input/output route from the first control application and the second control application to the first field device (FIG. 1; paragraphs 0065-0067).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Muro into Blevins’ teaching and Vanderah’s teaching because it would provide for the purpose of the router node receives, as an event, observation information issued by the sensor node, and transfers the event downstream to another router node 2 or to the gateway. Which communication path each router node should use in transferring events and commands to the gateway or the sensor node is set in advance through the user terminal or other measures (Muro, paragraph 0083).

As per claim 8, Blevins discloses a second field device included among the one or more field devices and directly connected to the network (FIGs. 1-2 and 6), wherein at least one of the first access route controller and the second access route controller (FIGs. 1 and 6; paragraphs 0032: control routine 76)  is configured to be capable of input/output to and from the second field device (FIGs. 1-2 and 6).
Muro further discloses the first access route controller and the second access route controller are configured to be capable of controlling an input/output route from the first control application and the second control application to the second field device (FIG. 1; paragraphs 0065-0067).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Muro into Arumugam’s teaching and Vanderah’s teaching because it would provide for the purpose of the router node receives, as an event, observation information issued by the sensor node, and transfers the event downstream to another router node 2 or to the gateway. Which communication path each router node should use in transferring events and commands to the gateway or the sensor node is set in advance through the user terminal or other measures (Muro, paragraph 0083).

As per claim 9, Blevins discloses wherein the first control apparatus comprises a determiner (FIGs. 2-2A; paragraphs 0022-0023), a plurality of control applications including at least one of the first control application (FIGs. 2-2A) and the second control application (FIGs. 2A and 6) are configured to perform an identical control calculation based on an output value from the first field device (FIGs. 2, 4 and 6; paragraphs 0020, 0023-0024, and 0027-0029“As discussed above, Fieldbus communications between the shadow PID function block 70 operating within the control routine 60 and the remote field device 50 occur in an asynchronous manner such that information from the field device 50 is available to the control routine 60 asynchronously and vice versa.”) and calculate an input value for the first field device to yield a plurality of input values (FIGs. 2, 4 and 6; paragraphs 0028-0030), and
the determiner is configured to determine an input value for the first field device based on the plurality of input values calculated by the plurality of control applications (FIGs. 2 and 6; paragraphs 0022-0023, and 0027-0030).

As per claim 10, Blevins discloses A control apparatus having directly connected thereto a field device (FIG. 2; paragraphs 0020-0023: “The control routine 60 implemented within the controller 20 may provide for overall monitoring of the field devices 48-54 directly connected to the Fieldbus bus 56 or may be configured to provide control and/or monitoring for the entire DCN 2. In operation, the control routine 60 may be configured to generate a plurality of control signals depending on the particular field devices 32-54 with which communications is occurring or which are being controlled in a particular control loop.”) [Wingdings font/0xE0] controller 20 directly connects to filed devices 50-52) configured to perform at least one of acquisition of data for control of a plant and operation of the plant (FIGs. 2 and 6; paragraphs 0020, 0023-0024, 0027 and 0029: “As discussed above, Fieldbus communications between the shadow PID function block 70 operating within the control routine 60 and the remote field device 50 occur in an asynchronous manner such that information from the field device 50 is available to the control routine 60 asynchronously and vice versa.”), the control apparatus comprising:
a control application capable of controlling the field device (FIG. 2; paragraphs 0020-0023: control routine).
Blevins does not explicitly disclose an access route controller configured to work together with another access route controller included in another control apparatus, different from the control apparatus, to control an input/output route to the field device from the control application and a control application of the another control apparatus.
Vanderrah further discloses an access route controller different from the control apparatus (paragraph 0021), to control an input/output route to the field device from the control application and a control application of the another control apparatus (paragraph 0021: “in order to gather the status and configuration data, the asset management system 36 communicates with field devices. Field server 30 and the remote process controller 26 may act as message routers directing requests for information to the appropriate field device, and likewise returning the requested information from the field device to the asset management system.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vanderah into Blevins’ teaching because it would provide for the purpose of field devices that communicate using protocols not supported by the asset management system 36 may still be accessed by the asset management system 36 by having the remote process controller 26 and/or field server 30 perform protocol translation (Vanderah, paragraph 0021).
Muro further discloses an access route controller configured to work together with another access route controller included in another control apparatus (FIG. 1; paragraphs 0065-0067).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Muro into Blevins’ teaching and Vanderah’s teaching because it would provide for the purpose of the router node receives, as an event, observation information issued by the sensor node, and transfers the event downstream to another router node 2 or to the gateway. Which communication path each router node should use in transferring events and commands to the gateway or the sensor node is set in advance through the user terminal or other measures (Muro, paragraph 0083).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blevins and Vanderah in further view of Muro, as applied to claim 1, and further in view of US 2006/0143439 to Arumugam et al. (hereafter Arumugam)

As per claim 2, Blevins does not explicitly disclose wherein the first access route controller and the second access route controller are configured to be capable of switching between a first state such that the first control application performs input/output to and from the first field device and a second state such that the second control application performs input/output to and from the first field device.
Arumugam further discloses wherein the first access route controller and the second access route controller are configured to be capable of switching between a first state such that the first control application performs input/output to and from the first field device and a second state such that the second control application performs input/output to and from the first field device (paragraphs 0052-0053: “Accordingly, when one RFID data router experiences an abnormally high volume of incoming data from data sensors, the overloaded RFID data router 28 can communicate a message to another RFID data router, and request that the other RFID data router share in the processing of the incoming data. In this manner, the peer-to-peer network of RFID data routers 28 may automatically adjust to balance incoming loads. In one embodiment, this occurs by automatically and dynamically reconfiguring communication connections or sessions between various sensor devices and data routers. Alternatively, in one embodiment, each RFID data router 28 may be configurable to process incoming and outgoing data based on a priority level associated with the sensor data or data type. Accordingly, when incoming load levels exceed a predetermined threshold, a data router may filter the incoming data so that the sensor data assigned the highest priority is processed. In addition, if a particular data router 28 fails, a fail-over procedure may be initiated to replace the failing or failed RFID data router 28. For example, when the data management server 26 recognizes that an RFID data router 28 has failed, the data management server 26 may reallocate an existing "healthy" RFID data router 28 to replace a portion of, or all of, the application processing previously done by the failed RFID data router 28.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Arumugam into Blevins’ teaching, Vanderah’s teaching and Muro’s teaching because it would provide for the purpose of the load balancing logic 56 may facilitate the automatic reconfiguration of communication sessions between sensor devices and data routers 28, for example, when one sensor device is capable of being communicatively coupled to send and receive data to/from more than one data router 28, for example, over a wireless connection (Arumugam, paragraph 0053).

Claims 3 and 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Blevins and Vanderah in further view of Muro, as applied to claim 1, and further in view of US 2018/0115457 to Bonomi et al. (hereafter “Bonomi”)


As per claim 3, Blevins does not explicitly disclose wherein the first access route controller and the second access route controller are configured so that a method for the first control application to specify an input/output unit of the first field device and a method for the second control application to specify an input/output unit of the first field device are identical.
Bonomi further discloses wherein the first access route controller and the second access route controller are configured so that a method for the first control application to specify an input/output unit of the first field device and a method for the second control application to specify an input/output unit of the first field device are identical (paragraph 0022: “Switches 160-162 are preconfigured to receive the data and for all the I/O device and forward the data only to the identified primary application. During the operation of the primary application, the application may encounter a software or hardware failure. In response to identifying the failure, supervising module 150, or in some examples an application executing on processing system 140, may initiate a switchover configuration of switches 160-162 to provide data communications of I/O device 130 to a second I/O management node of I/O management nodes 121-122 with a standby application for the device. Once the switches are configured, an application on the second I/O management node may be executed to provide the same operations as the primary application.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Bonomi into Blevins’ teaching, Vanderah’s teaching and Muro’s teaching because it would provide for the purpose of Once the switches are configured, an application on the second I/O management node may be executed to provide the same operations as the primary application (Bonomi, paragraph 0022).

As per claim 5, Blevins discloses wherein the input/output unit of the first field device is allocated to a memory area of the first control apparatus (FIGs. 1-2), and the first access route controller is configured to execute an input/output instruction for the first field device from the first control application and the second control application by designating an address of the memory area (paragraphs 0022 and 0030).

As per claim 6, Blevins discloses wherein the second access route controller is configured to transfer the input/output instruction for the first field device from the second control application to the first access route controller via the network (FIGs. 1-2 and 6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blevins and Vanderah in further view of Muro and Bonomi, as applied to claim 3, and further in view of US 2011/0191500 to Odayappan et al. (hereafter Odayappan)

As per claim 4, Blevnis does not explicitly disclose wherein the first control application and the second control application are configured to specify the input/output unit of the first field device by a unique name.
Odayappan further discloses wherein the first control application and the second control application are configured to specify the input/output unit of the first field device by a unique name (paragraph 0062).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Odayappan into Blevins’ teaching, Vanderah’s teaching, Muro’s teaching and Bonomi’s teaching because it would provide for the purpose of Once the switches are configured, an application on the second I/O management node may be executed to provide the same operations as the primary application (Bonomi, paragraph 0022).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blevins and Vanderah in further view of Muro, as applied to claim 1, and further in view of US 2016/0226927 to Takahashi et al. (hereafter “Takahashi”)

As per claim 7, Blevins does not explicitly disclose wherein when the first field device is to be replaced, the first access route controller is configured to fix input/output data stored in the memory area.
Takahashi further discloses wherein when the first field device is to be replaced, the first access route controller is configured to fix input/output data stored in the memory area (paragraphs 0027 and 0034).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Takahashi into Blevins’ teaching, Vanderah’s teaching and Muro’s teaching because it would provide for the purpose of replacement of the field device 101 is immediately reflected in the low-order network 102, so communication between the field device 101 and the monitoring controlling device 105 resumes without stagnation (Takahashi, paragraph 0027).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blevins and further in view of US 2010/0026514 to Becker.
As per claim 11, Blevins discloses A method of accessing a field device to perform input/output by a control apparatus to and from a field device (FIG. 2; paragraphs 0020-0023: “The control routine 60 implemented within the controller 20 may provide for overall monitoring of the field devices 48-54 directly connected to the Fieldbus bus 56 or may be configured to provide control and/or monitoring for the entire DCN 2. In operation, the control routine 60 may be configured to generate a plurality of control signals depending on the particular field devices 32-54 with which communications is occurring or which are being controlled in a particular control loop.”) [Wingdings font/0xE0] controller 20 directly connects to filed devices 50-52)  configured to perform at least one of acquisition of data for control of a plant and operation of the plant (FIGs. 2 and 6; paragraphs 0020, 0023-0024, 0027 and 0029: “As discussed above, Fieldbus communications between the shadow PID function block 70 operating within the control routine 60 and the remote field device 50 occur in an asynchronous manner such that information from the field device 50 is available to the control routine 60 asynchronously and vice versa.”), the method comprising:
designating, by a control application of the control apparatus, an input/output unit of the field device and issuing an input/output instruction (FIGs. 2, 2A, 4 and 6; paragraphs 0022-0023 and 0027-0030); and
performing input/output, when the field device is connected to another control apparatus (FIGs. 2, 2A and 6; paragraphs 0022-0023 and 0027-0030) based on the position information (paragraph 0030: “Instead, after the trend blocks 78 and 80 collect certain amounts of data, such as 16 data signals, they can communicate this data all at once or in a single message, asynchronously, to the controller 20. The batch data transfer may be performed in any manner, such as compiling a delimited file or providing a continuous data string in which each portion of the collected data is assigned a specific location within the string, thereby allowing for retrieval of the data if assigned locations are known by the receiving device or devices.”), to and from the field device via an access route controller of the another control apparatus to which the field device is connected (FIGs. 2, 2A and 6). 
Blevins does not explicitly disclose acquiring, by an access route controller of the control apparatus, position information for the designated field device.
Becker further discloses acquiring, by an access route controller of the control apparatus, position information for the designated field device (FIG. 11; paragraphs 0070-0072).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Becker into Blevins’ teaching, because it would provide for the purpose of actual location of the elements may be distributed throughout the network (Becker, paragraph 0069).

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Prior arts:
US 2016/0099863 to Messinger
[0009] A system analyzer is disclosed for analyzing an impact of a change in a component of a distributed control system (DCS), the system analyzer comprising: a data collecting unit with data storage means for collecting and storing data representing DCS components and their interconnection; a model generating unit for modeling a DCS; and a model analyzing unit, wherein: the data collecting unit is configured to collect data from at least a network infrastructure tool and from a control logic tool, wherein the collected data includes data on signals which are generated, processed and/or transmitted by DCS components; the model generating unit is configured to model a DCS using a graphic representation with nodes and directed edges, wherein a node represents: either a type of a DCS component, with each type being defined to include at least network switches, routers, network cables, controllers, actuators and sensors; or a signal generated, processed and/or transmitted by a DCS component; and wherein an edge belongs to one of two categories: an “influence”-edge which reflects that a change in a starting node of the “influence”-edge results in a change in an ending node of the “influence”-edge; or a “contains”-edge which reflects that a failure in a starting node of the “contains”-edge results in a failure in an ending node of the “contains”-edge, and a failure in the ending node leads to a partial failure in the starting node; and wherein: the model analyzing unit is configured to: receive information on a change concerning at least one DCS component; perform a depth first or breadth first search over the “influence”-edges and “contains”-edges and determine which of unchanged DCS components would be affected by a malfunction, a removal or a taking out of operation of a DCS component; and transmit information on affected DCS components to an operator interface for display on a screen.

[0010] A method is disclosed for analyzing an impact of a change in a component of a distributed control system (DCS), the method comprising: collecting and storing data representing DCS components of the DCS and their interconnection; modeling the DCS; analyzing the DCS model, wherein the data is collected from at least a network infrastructure tool and from a control logic tool, the collected data including data on signals which are generated, processed and/or transmitted by the DCS components, wherein: the DCS is modeled using a graphic representation with nodes and directed edges, wherein a node represents: either a type of a respective one of the DCS components, with types being defined to include at least network switches, routers, network cables, controllers, actuators and sensors; and/or a signal generated, processed and/or transmitted by a respective one of the DCS components; and wherein: an edge belongs to one of two categories: an “influence”-edge which reflects that a change in a starting node of the “influence”-edge results in a change in an ending node of the “influence”-edge; or a “contains”-edge which reflects that a failure in a starting node of the “contains”-edge results in a failure in an ending node of the “contains”-edge, and a failure in the ending node leads to a partial failure in the starting node; the method including: receiving information on a change concerning at least one of the DCS components; performing a depth first or breadth first search over the “influence”-edges and “contains”-edges and determining which of any unchanged DCS components would be affected by a malfunction, a removal or a taking out of operation of the at least one DCS component; and transmitting information on any affected DCS components to an operator interface for display on a screen.

US 2016/0033437 to Anjum
[0036] As discussed earlier, in some embodiments of System 100 described with respect to FIG. 1, at least one sensor (e.g., Sensor 140) and one controller (e.g., Controller 150) may communicate directly with Router 120 via a wireless link (e.g., WiFi). In some embodiments, it is to be understood that System 100 may include any appropriate, required, or desired number of sensors, controllers, and sensor-controller hybrids. As discussed earlier with respect to FIG. 2, in some embodiments of System 200, at least one sensor (e.g., Sensor 250), may communicate directly with a hub (e.g., Hub 240) over a wireless link (e.g., low power, sub-GHz link). As with System 100, in various embodiments of System 200, any appropriate, required, or desired number of sensors may be used. However, particularly in larger gardens, one or more devices may be out of range. For example, in some embodiments of System 100, one or more sensors, controllers, and sensor-controller hybrids may be unable to directly communicate with the router as a result of distance. Likewise, in some embodiments of System 200, one or more sensors may be outside of the hub's range. Under those circumstances, in some embodiments, two or more devices may form an ad-hoc or decentralized network. In some embodiments, data may be communicated amongst a group, sequence, or collection of devices until it reaches a device that is within range. For example, in some embodiments of System 100, one sensor, controller, or sensor-controller hybrid may communicate with one or more other sensors, controllers, or sensor-controllers over a wireless link (e.g., WiFi, sub-GHz, ZigBee, Bluetooth) rather than directly with the router. In some embodiment of System 100, data may be passed along various sensors, controllers, or sensor-controller hybrids until it is within the range of the router. In a similar fashion, in some embodiments of System 200, one sensor may communicate with one or more other sensors over a wireless link (e.g., WiFi, sub-GHz, ZigBee, Bluetooth) instead of with the hub, forming an ad-hoc or decentralized network such that data is forwarded from one sensor to another sensor until it is within the range of the hub. In some embodiments of System 100 or 200, an ad-hoc or decentralized network may be used as described above for other reasons, such as to minimize power consumption in transmitting data.

US 2011/0095914 to Velado
[0076] Sensor management features may include at least: (1) a manual ability to scan for new sensors and add them to personal network 154; (2) once sensors are added to the network, limiting the communications thereof only to the trusted Communication Manager; (3) online and offline sensor detection, wherein if a sensor unexpectedly drops offline or will not come online, error recovery may automatically initiate and rescan for a random clear channel to switch to (in the event another network may be operating within range on the same channel, this may allow the sensor network to self-correct to a clear channel); (4) ability to distinguish sensor instances through unique name; (5) ability to view firmware levels and (keep-alive) update rate; (6) ability to view sensor type, for example, long range or standard range; (7) ability to initiate alarm test to verify communication path and alert settings; (8) ability to disassociate a sensor from the network, and reset sensor into network discovery mode; (9) ability to enable or disable a sensor on the personal network; (10) ability to view sensor signal strength and real-time packet statistics for troubleshooting purposes; (11) ability to view all sensor types and online/offline status in a single window; (12) ability to see sensors with pending commands that are waiting to be sent; and (13) ability to provide a summary of sensor statuses using red, yellow, a

Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193